UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7682



WILLIAM H. DESHIELDS, JR.,

                                              Petitioner - Appellant,

          versus


WILLIAM O. FILBERT; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                            Respondents -   Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-4252)


Submitted:   March 27, 2003                 Decided:   April 14, 2003


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William H. DeShields, Jr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William H. DeShields, Jr., seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).     An appeal may not be taken to this court from the

final order arising out of a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not

issue for claims addressed by a district court on the merits absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000). As to claims dismissed by a district

court solely on procedural grounds, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

‘that   jurists    of    reason   would       find   it   debatable   whether   the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).     We have independently reviewed the record and conclude

that DeShields has not satisfied either standard. See Miller-El v.

Cockrell,         U.S.      , 123 S. Ct. 1029 (2003).             Accordingly, we

deny DeShields’s motion to prepare post-conviction transcript at

government    expense,     deny   a   certificate         of   appealability,   and

dismiss the appeal.        We dispense with oral argument because the


                                          2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      3